 

FS Energy and Power Fund 8-K [fsep-8k_061016.htm]

 

Exhibit 10.1

 



EXECUTION COPY

SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

THIS SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT, dated as of June
10, 2016 (together with all exhibits and schedules hereto, this “Second
Amendment”), is entered into by and between FSEP TERM FUNDING, LLC, a Delaware
limited liability company (the “Borrower”), DEUTSCHE BANK AG, NEW YORK BRANCH
(“DBNY”) as Administrative Agent (in such capacity, the “Administrative Agent”)
and as a lender and each other lender identified on the signature pages hereto
(collectively, the “Lenders” and each a “Lender”). Capitalized terms used herein
and not otherwise defined herein have the meanings assigned to such terms in the
Credit Agreement described below.

RECITALS:

A.

The Borrower, DBNY and the Lenders are parties to an Amended and Restated Credit
Agreement dated as of June 11, 2014 by and among the Borrower, DBNY, as
Administrative Agent and a Lender and the other Lenders party thereto, as
amended pursuant to that First Amendment to Amended and Restated Credit
Agreement dated as of June 11, 2015 (the “Credit Agreement” and, the Credit
Agreement, as amended by this Second Amendment, the “Amended Credit Agreement”).

B.

The parties hereto desire, among other things, to (i) extend the Scheduled
Commitment Termination Date, (ii) modify certain of the terms regarding
extensions of credit, (iii) modify certain of the base margin requirements, (iv)
increase the interest rate payable with respect to the Loans and (v) decrease
the Commitment of a Lender.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:

Section 1.

Amendment of Credit Agreement.

Effective as of the Second Amendment Closing Date (as defined below), the Credit
Agreement is hereby amended as follows:

(a)

Article 2 of the Credit Agreement is hereby amended by adding the following new
Section 2.05 thereto immediately following Section 2.04 thereof:

 

 

 

EXECUTION COPY

“Section 2.05 Illegality of Lending. If at any time during the term of this
Agreement a Lender (the “Affected Lender”) (a) receives a final, nonappealable
order of an applicable court, tribunal or other administrative body of competent
jurisdiction or (b) an applicable Governmental Authority otherwise determines
pursuant to any applicable law or regulation or interpretative guidance thereof
that it is unlawful for the Affected Lender to perform its obligations as
contemplated by this Agreement (a “Lending Prohibition”): then (x) the Affected
Lender shall promptly notify the Administrative Agent upon becoming aware of
that event (which notice shall include a reference to such Lending Prohibition
and specify the applicable restrictions contained therein); (y) to the extent
required pursuant to the Lending Prohibition, upon Administrative Agent
notifying the Borrower (which notice shall include a reference to such Lending
Prohibition and specify the applicable restrictions contained therein), the
Commitment of the Affected Lender will be immediately cancelled; and (z) to the
extent that the Affected Lender’s interest, rights and obligations under the
credit facilities provided for herein have not been assigned and assumed by
another Lender and solely to the extent that the Obligations owed to such
Affected Lender hereunder have been deemed prohibited, the Borrower shall repay
such Obligations deemed prohibited that are owing to the Affected Lender
(notwithstanding anything to the contrary contained herein, without any
prepayment penalty, premium, breakage cost or other cost owed hereunder) solely
to the extent required pursuant to the Lending Prohibition within thirty (30)
calendar days after the date of the Borrower’s receipt of such notice from
Administrative Agent or, if earlier, the date specified by the Affected Lender
in the notice delivered to Administrative Agent and by the Administrative Agent
to the Borrower (being no earlier than the last day on which such payment may be
made pursuant to the Lending Prohibition after giving effect to any applicable
grace period permitted thereunder). Notwithstanding anything to the contrary
contained in this Agreement (including, without limitation, any pro rata payment
provision), any required prepayment pursuant to this Section 2.05 will solely be
on account of the outstanding Obligations owed to the Affected Lender and no
payment or prepayment shall be required to be made to any other Lender, and the
Applicable Percentage shall be reallocated by the Administrative Agent to take
into account the cancellation of the Commitment of the Affected Lender. For the
avoidance of doubt (but subject to the other terms and conditions contained
herein), (x) the Borrower may borrow additional Loans from the other Lenders
hereunder to make such prepayment and (y) nothing in this Section 2.05 shall
limit the rights of the Administrative Agent and Lenders set forth in Section
2.04 hereof.”

(b)

Section 9.03(a) of the Credit Agreement is hereby deleted and replaced in its
entirety with the following:

“(a) Except as otherwise expressly provided herein, all notices and other
communications provided for hereunder shall be in writing (including email or
telecopier communication) and e-mailed, mailed, telecopied or delivered, if to
the Borrower, the Administrative Agent or any Lender, at its address specified
on Schedule 1 or, at such other address as shall be designated by any party in a
written notice to the other parties hereto; provided however that the
Administrative Agent or any Lender may request a hard copy of any e-mailed
notice or other communication to be sent to it at any specified address. Any
notice or communication provided for hereunder shall be deemed to have been
given or made (i) as of the date so delivered, if delivered personally or by
overnight courier; (ii) on the date a transmission report confirming
transmission is generated by the sender’s telecopy machine, if telecopied; (iii)
on the date sent, if e-mailed, so long as the sender does not receive a
bounce-back message within a reasonable time after delivery; and (iv) five (5)
calendar days after mailing if sent by registered or certified mail (except that
a notice of change of address shall not be deemed to have been given until
actually received by the addressee).” 

 

 

EXECUTION COPY

(c)

The definitions of “Applicable Margin,” “Commitment Fee,” “Maximum Commitment,”
“Scheduled Commitment Termination Date” and “Unused Amount” in Annex I to the
Credit Agreement are hereby replaced in their entirety with the following:

““Applicable Margin” means 2.05% per annum.”

“Commitment Fee” means, with respect to each Lender, for each day, the Unused
Amount, if any, attributable to such Lender as of such day multiplied by a
fraction, the numerator of which is 0.75% and the denominator of which is 360.

““Maximum Commitment” means, (a) at any date of determination prior to the
Commitment Termination Date, the lesser of (x) $315,000,000 or (y) such lesser
amount remaining following any reduction of the Maximum Commitment in accordance
with Section 2.02 (Voluntary Reductions or Termination of the Maximum
Commitment) or Section 2.04 (Commitment Reduction and Termination) and (b) on
and after the Commitment Termination Date, zero.”

““Scheduled Commitment Termination Date” means June 11, 2017.”

“Unused Amount” means, (a) prior to the Commitment Termination Date, with
respect to any Lender, as of any day, the excess of (x) the Commitment of such
Lender (taking into account any reductions of such Lender’s Commitment in
accordance with Section 2.02 (Voluntary Reductions or Termination of the Maximum
Commitment) or Section 2.04 (Commitment Reduction and Termination) over (y) the
aggregate principal amount of Loans made by such Lender, if any, outstanding on
such day (including Loans made on such day) and (b) following the Commitment
Termination Date, zero.

(c)

Annexes II-B-1, II-C-1, II-C-2, II-D-1, and II-E-1 are hereby deleted in their
entirety and replaced with Annexes II-B-1, II-C-1, II-C-2, II-D-1, and II-E-1
attached hereto, respectively.

(d)

Schedule 1 of the Credit Agreement is hereby replaced with Schedule 1 hereto.

(e)

The Commitment of each of the Lenders and their Applicable Percentage, shall,
from and after the Second Amendment Closing Date, be replaced with the
Commitments set forth on its signature page hereto. For the avoidance of doubt,
as of the Second Amendment Closing Date, (immediately before giving effect to
the Loans, if any, borrowed on the Second Amendment Closing Date),
$200,000,000.00 in aggregate principal amount of Tranche A Loans are
outstanding.

Section 2.

Conditions Precedent.

It shall be a condition precedent to the effectiveness of Section 1 of this
Second Amendment that each of the following conditions is satisfied (the date on
which such effectiveness occurs, the “Second Amendment Closing Date”):

 

 

 

EXECUTION COPY

(a)

Agreements. The Administrative Agent shall have received executed counterparts
of this Second Amendment and such other documents and instruments requested by
the Administrative Agent to be executed in connection therewith duly executed
and delivered by an Authorized Representative of the Borrower.

(b)

Evidence of Authority. The Administrative Agent shall have received:

(1)

a certificate of an Authorized Representative of the Borrower and a Responsible
Officer (which could be the same person as the Authorized Representative), dated
the Second Amendment Closing Date, as to:

(i)

the authority of the Borrower to execute and deliver this Second Amendment and
to perform its obligations under the Amended Credit Agreement, the Notes, and
each other Credit Document executed by it, in each case as amended by this
Second Amendment and each other instrument, agreement or other document to be
executed in connection with the transactions contemplated in connection herewith
and therewith;

(ii)

the absence of any changes in the Organic Documents of the Borrower since the
copies delivered in connection with the closing of the Credit Agreement; and

(2)

such other instruments, agreements or other documents (certified if requested)
as the Administrative Agent may reasonably request.

(c)

Officer’s Certificate. The Administrative Agent shall have received a
certificate (which may be the same certificate as reference in Section 2(b)(i)
above) of an Authorized Representative of the Borrower and a Responsible Officer
(which could be the same person as the Authorized Representative), in each case
on behalf of the Borrower dated as of the Second Amendment Closing Date, in form
and substance reasonably satisfactory to the Administrative Agent (which shall
be deemed to have been given under the Credit Agreement), to the effect that, as
of such date:

(1)

all conditions set forth in this Section 2 (CONDITIONS PRECEDENT) have been
fulfilled;

(2)

all representations and warranties of the Borrower set forth in Article 5 of the
Credit Agreement (REPRESENTATIONS AND WARRANTIES) are true and correct in all
material respects as if made on the Second Amendment Closing Date (unless
expressly made as of a certain date, in which case it shall be true and correct
in all material respects as of such date);

(3)

all representations and warranties set forth in each of the Collateral Documents
are true and correct in all material respects as if made on the Second Amendment
Closing Date (unless expressly made as of a certain date, in which case it shall
be true and correct in all material respects as of such date); and

(4)

no Default or Event of Default shall be continuing. 

 

 

EXECUTION COPY

(d)

Opinion of Counsel. The Administrative Agent shall have received a legal opinion
from Dechert LLP, counsel to the Borrower, the Manager and FS Advisor, in form
and substance reasonably satisfactory to the Administrative Agent covering such
matters as the Administrative Agent may reasonably request.

(e)

Manager Letter. The Administrative Agent shall have received from the Manager a
letter in the form of Exhibit A hereto addressed to the Administrative Agent
reaffirming all of its obligations under the Manager Letter entered into in
connection with the Credit Agreement.

(f)

Equity Owner Letter. The Administrative Agent shall have received from the
Equity Owner a letter in the form of Exhibit B hereto addressed to the
Administrative Agent reaffirming all of its obligations under the Equity Owner
Letter entered into in connection with the Credit Agreement.

(g)

FS Advisor Letter. The Administrative Agent shall have received from FS Advisor
a letter in the form of Exhibit C hereto addressed to the Administrative Agent
reaffirming all of its obligations under the FS Advisor Letter entered into in
connection with the Credit Agreement.

(h)

Closing Fees, Expenses, etc. The Administrative Agent shall have received for
its own account, or for the account of the Lenders, as the case may be, all
fees, costs and expenses (x) then due and payable to it under or in connection
with the Credit Agreement and (y) incurred in connection with negotiating and
documenting this Second Amendment. For the avoidance of doubt, (x) the payment
of any fees incurred in connection with the entry into this Second Amendment
shall not count toward utilization of the limit set forth in clause (x) of the
definition of “Administrative Expenses” or toward utilization of any other
limit, cap or basket set forth in any Credit Document and (y) any Commitment
Fees accrued through the Second Amendment Closing Date shall be paid by the
Borrower on the first Payment Date following the Second Amendment Closing Date.

(i)

After giving effect to Section 1 of this Second Amendment and any requested
Borrowing on the Second Amendment Closing Date, (1) the aggregate principal
amount of all Loans outstanding will not exceed the Maximum Commitment and
(2) the Overcollateralization Test is satisfied.

(j)

Satisfactory Legal Form. All limited liability company and other actions or
proceedings taken or required to be taken in connection with the transactions
contemplated hereby and all agreements, instruments, documents and opinions of
counsel executed, submitted, or delivered pursuant to or in connection with this
Second Amendment by or on behalf of the Borrower shall be reasonably
satisfactory in form and substance to the Administrative Agent and its counsel;
all certificates and opinions delivered pursuant to this Second Amendment shall
be addressed to the Administrative Agent and the Lenders, or the Administrative
Agent and the Lenders shall be expressly entitled to rely thereon; the
Administrative Agent and its counsel shall have received all information, and
such number of counterpart originals or such certified or other copies of such
information, as the Administrative Agent or its counsel may reasonably request;
and all legal matters incident to the transactions contemplated by this Second
Amendment shall be reasonably satisfactory to counsel to the Administrative
Agent. 

 

 

EXECUTION COPY

Section 3.

Miscellaneous.

(a)

GOVERNING LAW. THIS SECOND AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK INCLUDING SECTIONS 5-1401 AND
5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO
CONFLICT OF LAW PRINCIPLES.

(b)

Amendments, Etc. None of the terms of this Second Amendment may be changed,
waived, discharged or terminated unless such change, waiver, discharge or
termination is in writing signed by the Borrower and the Administrative Agent
(or other applicable party thereto as the case may be), and each such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given.

(c)

Severability. If any one or more of the covenants, agreements, provisions or
terms of this Second Amendment shall be for any reason whatsoever held invalid,
then such covenants, agreements, provisions or terms shall be deemed severable
from the remaining covenants, agreements, provisions or terms of this Second
Amendment and shall in no way affect the validity or enforceability of the other
provisions of this Second Amendment.

(d)

Counterparts. This Second Amendment may be executed by the parties hereto in
separate counterparts, each of which when so executed and delivered shall be an
original, but all such counterparts shall together constitute one and the same
instrument.

(e)

Successors and Assigns. All covenants and agreements contained herein shall be
binding upon, and inure to the benefit of the parties hereto and their
respective successors and permitted assigns.

(f)

Captions. The captions and section headings appearing herein are included solely
for convenience of reference and are not intended to affect the interpretation
of any provision of this Second Amendment.

(g)

Entire Agreement. This Second Amendment constitutes a final and complete
integration of all prior expressions by the parties hereto with respect to the
subject matter hereof and shall (together with the Amended Credit Agreement and
the other Credit Documents) constitute the entire agreement among the parties
hereto with respect to the subject matter hereof, superseding all previous oral
statements and other writings with respect thereto. 

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to be
duly executed and delivered as of the day and year first above written.

  BORROWER           FSEP TERM FUNDING, LLC   as Borrower                    
By: /s/ Gerald F. Stahlecker     Name: Gerald F. Stahlecker     Title: Executive
Vice President

 

 

 

 

  ADMINISTRATIVE AGENT:           DEUTSCHE BANK AG, NEW YORK BRANCH   as
Administrative Agent           By: /s/ Miller Brownstein     Name: Miller
Brownstein     Title:   Director               By:  /s/ Frank Moore     Name:
Frank Moore     Title:   Director

 

 

 





\ DEUTSCHE BANK AG, NEW YORK BRANCH,   as Lender               By: /s/ Miller
Brownstein     Name: Miller Brownstein     Title:   Director               By:
/s/ Frank Moore     Name: Frank Moore     Title:   Director

 

The Commitment of Deutsche Bank AG, New York Branch, as Lender, is as follows:

Amount of Commitment Percentage $240,000,000 76.1904761905%





 

 

 

  STATE STREET BANK AND TRUST COMPANY,   as Lender               By: /s/ Emma
Wallace     Name: Emma Wallace     Title:   Managing Director

 

 

The Commitment of State Street Bank and Trust Company, as Lender, is as follows:

Amount of Commitment Percentage $75,000,000 23.8095238095%

 

 



 

